Exhibit 10.5

NOTE: CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED FROM THIS DOCUMENT AND
REPLACED BY “[*]”. A COMPLETE COPY OF THIS DOCUMENT INCLUDING THE CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

LICENSE AGREEMENT

THIS AGREEMENT, effective September 28, 1995, is entered into

- BY -

1149336 ONTARIO INC.,

a corporation incorporated under the laws of the

Province of Ontario, having its registered office at

19 Fernwood Road, Toronto, Ontario M6B 3G3

(herein called “DRUCKER LTD.”)

- AND -

DANIEL J. DRUCKER, M.D.

an individual residing at

19 Fernwood Road, Toronto, Ontario M6B 3G3

(herein called “DR. DRUCKER”)

- AND -

ALLELIX BIOPHARMACEUTICALS INC.,

a corporation incorporated under the laws of Canada,

having its principal place of business at

6850 Goreway Drive, Mississauga, Ontario L4V IV7

(herein called “ALLELIX”).

 

I. Background of Agreement

1.0 DR. DRUCKER is a clinician and medical researcher operating out of the
Toronto Hospital and the University of Toronto and has been, and continues to
be, engaged in research aimed at the elucidation of a gastrointestinal growth
factor.

1.1 ALLELIX is a biopharmaceuticals research and development company, and has
sponsored DR. DRUCKER’s research in the gastrointestinal growth factor field,
through cash payments; through in kind provisions of reagents and services; and
by the supporting of DR. DRUCKER’s research under the Industrially Oriented
Research (IOR) Grant Program. During the course of the research program, ALLELIX
has provided advice and suggestions as to the conduct of the research and the
potential utility of the gastrointestinal growth factor.

1.2 Under this research program, DR. DRUCKER has invented (1) a peptide to treat
various medical conditions including conditions resulting from the impaired
growth or loss of tissue, (2) a pharmaceutical composition including such a
peptide, (3) a salt of such peptide, and (4) a method of medical treatment
including the use of such pharmaceutical composition, and ALLELIX has arranged
at its expense for the filing of a priority patent application therefor in the
name of DR. DRUCKER.



--------------------------------------------------------------------------------

1.3 DR. DRUCKER has assigned the results of his research and the aforementioned
patent application to DRUCKER LTD.

1.4 ALLELIX, DRUCKER LTD. and DR. DRUCKER now wish to set forth the terms and
conditions of a license under which ALLELIX shall be entitled to commercialize
certain rights to the results of DR. DRUCKER’s research as assigned to DRUCKER
LTD.

NOW THEREFORE, in consideration of the foregoing premises, the mutual covenants
and obligations hereinafter contained, and other good and valuable
consideration, DRUCKER LTD., DR. DRUCKER and ALLELIX agree as follows:

 

II. Definitions

As used herein, the following terms shall have the meanings set forth below:

2.1 AFFILIATE means any COMPANY that is controlled directly or indirectly by a
party hereto, or any COMPANY that directly or indirectly controls a party
hereto, or any COMPANY that is directly or indirectly controlled by a COMPANY
which also directly or indirectly controls a party hereto, so that AFFILIATE
shall include any parent or subsidiary of a party hereto, or any directly or
indirectly held subsidiary of a party hereto.

2.2 BASIC PATENTS means (1) the United States patent application filed April 14,
1995 entitled “Glucagon-Like Peptide-2 and Its Therapeutic Use” and includes
(2) patents to be issued pursuant to (1) and all divisions, continuations in
whole and in part, reissues, re-examinations, substitutes, extensions and
foreign counterparts thereof.

2.3 COMPANY includes a corporation, firm, partnership or other entity.

2.4 CONFIDENTIAL INFORMATION shall mean all disclosures of know-how, inventions
and other intellectual property under this Agreement, and any other information
about the businesses or affairs of the other, but excluding information which:

(a) was already known to the receiving party at the time of its disclosure by
the disclosing party;

(b) has been published or is otherwise within the public knowledge or is
generally known to the public;

 

- 2 -



--------------------------------------------------------------------------------

(c) has come into the public domain without any breach of this Agreement;

(d) became known or available to the receiving party from a source having the
right to make such disclosure to the receiving party and without restriction on
such disclosure to the receiving party;

(e) is disclosed to the public and is generally available to the public as a
result of compliance with any applicable law or regulation; or

(f) is disclosed as the result of any applications for, or publication of, the
PATENT RIGHTS.

2.5 CONTROL means the ownership, directly or indirectly, of more than 50% of
voting rights attached to the issued voting shares or comparable interests in a
COMPANY.

2.6 EFFECTIVE DATE shall be September 28, 1995.

2.7 EXPENDITURES means expenditures in cash and equivalent-to-cash value of
expenditures in kind that ALLELIX has made on (1) research, development and
exploitation of the PRODUCT, including expenditures made pursuant to the product
development obligations specified in Article V hereof and expenditures under the
SPONSORED RESEARCH AGREEMENT; and (2) expenditures on patent preparation, patent
prosecution and patent maintenance pursuant to Article VIII hereof.

2.8 FIELD means, and is limited to, veterinary and human therapeutic and
diagnostic products and the manufacture, use and sale thereof.

2.9 GROSS SALES shall mean the total sales price of PRODUCT sold by ALLELIX, its
AFFILIATES and permitted assigns in final dosage form. Sales by ALLELIX to its
SUB-LICENSEES shall not be included in GROSS SALES, but shall be included in any
calculation of SUPPLY PROFIT.

2.10 IMPROVEMENT PATENTS means (1) patent applications for those inventions that
(a) arise from research that is sponsored by ALLELIX and performed by or on
behalf of DR. DRUCKER or DRUCKER LTD. and (b) relates to PRODUCT or to a method
of making, using or selling PRODUCT, and all divisions, continuations in whole
and in part, reissues, re-examinations, substitutes, extensions and foreign
counterparts thereof.

2.11 NET SALES shall mean the total NET SALES PRICE of PRODUCT sold by ALLELIX,
its AFFILIATES and permitted assigns in final dosage form. Sales by ALLELIX to
its SUB-LICENSEES shall not be included in NET SALES, but shall be included in
any calculation of SUPPLY PROFTT.

 

- 3 -



--------------------------------------------------------------------------------

2.12 NET SALES PRICE shall mean the total of net invoice prices for all PRODUCT
sold in arm’s length sales by ALLELIX, its AFFILIATES and permitted assigns, for
any given period of time during the term of this Agreement, less wholesaler’s or
distributor’s commissions, discounts rebates, samples and freight charges, and
taxes separately listed on such invoices, and less the amount of any credits or
refunds actually given by ALLELIX for defective or returned PRODUCT.

2.13 PATENT RIGHTS includes BASIC PATENTS and IMPROVEMENT PATENTS.

2.14 PRODUCT means all products which are Glucagon-Like Peptide-2 (GLP-2), and
all analogues, fragments, derivatives, receptors and compositions thereof
whether developed by ALLELIX and/or DR. DRUCKER pursuant to the SPONSORED
RESEARCH AGREEMENT or otherwise.

2.15 SPONSORED RESEARCH AGREEMENT has the meaning attributed thereto in
Section 4.6.

2.16 SUB-LICENSEE means a person to whom ALLELIX has sub-licensed or assigned
all or part of the rights granted to ALLELIX by DRUCKER LTD. by this Agreement.

2.17 SUBLICENSEE REVENUE shall mean (1) SUPPLY PROFIT and (2) payments in cash
and equivalent-to-cash value in-kind payments whether in the form of up front
payments, royalties or in any other form actually received by ALLELIX from the
sublicensing and assignment of the rights granted to ALLELIX under this
Agreement, but shall exclude payments received by ALLELIX in consideration for
the issuance of any debt or equity interest in ALLELIX within the definition of
“security” in the Securities Act (Ontario) required for bona fide financing of
ALLELIX.

2.18 SUPPLY PROFIT means the invoiced price of PRODUCT sold by ALLELIX to a
SUB-LICENSEE, less 120% of the direct cost of manufacturing the supplied PRODUCT
and less the amount of any credits or refunds actually given by ALLELIX for
defective or returned PRODUCT.

2.19 TERRITORY means all countries of the world.

2.20 TOXICOLOGY REPORT has the meaning attributed thereto in Section 5.0(a).

 

- 4 -



--------------------------------------------------------------------------------

2.21 TRADE SECRETS means all information, expertise, technical assistance and
other trade secrets developed by or for DR. DRUCKER or DRUCKER LTD. relating to
the manufacture, use or sale of PRODUCT and which constitute CONFIDENTIAL
INFORMATION and which he discloses in writing to ALLELIX.

 

III. License Grant

3.0 DRUCKER LTD. hereby grants to ALLELIX in the FIELD and TERRITORY, a license
under PATENT RIGHTS and TRADE SECRETS to develop and to make, have made, use,
sell, have sold and otherwise dispose of PRODUCT.

3.1 The license granted pursuant to Section 3.0 hereof shall be exclusive.
Subject only to DRUCKER LTD.’s consent which shall not be unreasonably withheld
or delayed having regard to the rights and obligations of ALLELIX under this
Agreement, ALLELIX shall have the right to grant sublicenses of its rights set
out in Section 3.0 which may, in ALLELIX’S discretion, convey to SUBLICENSEES
the right to grant further sublicenses.

3.2 Section 3.1 notwithstanding, DRUCKER LTD. reserves a royalty-free license
for the University of Toronto, the Toronto Hospital or any other like
institution employing DR. DRUCKER under PATENT RIGHTS and TRADE SECRETS for
purposes of research and teaching at the University of Toronto, the Toronto
Hospital or like institution.

 

IV. Licensing Consideration

4.0 In consideration of the rights granted by DRUCKER LTD. to ALLELIX under this
Agreement, ALLELIX shall pay DRUCKER LTD. the consideration set out in this
Article.

4.1 On the execution of this agreement by DRUCKER LTD., DR. DRUCKER and ALLELIX,
ALLELIX shall pay DRUCKER LTD. the non-refundable sum of [*] Cdn.

4.2 On April 1, l996 and annually thereafter, ALLELIX shall pay DRUCKER LTD. an
annual non-refundable license maintenance fee of [*] Cdn.

4.3 On sales by ALLELIX, its AFFILIATES and permitted assigns of PRODUCT,
ALLELIX shall pay DRUCKER LTD. a royalty which is equal to the greater of [*] of
NET SALES and [*] of GROSS SALES. These royalty payments shall be made in
accordance with Article VII of this Agreement. There shall be no minimum annual
royalty payments payable by ALLELIX to DRUCKER LTD. for the rights set out in
this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

4.4 To maintain its exclusive rights under this Agreement, ALLELIX shall make
the following guaranteed non-refundable payments to DRUCKER LTD. At the
following milestones. SUBLICENSING REVENUE paid under Section 4.5 shall apply to
reduce guaranteed payments due under this Section 4.4 and guaranteed payments
made under this Section 4.4 shall apply to reduce the SUBLICENSING REVENUE due
under Section 4.5. For greater certainty, ALLELIX shall pay DRUCKER LTD. the
greater of the payments set out in Section 4.5 or in this Section 4.4, but shall
not make payments under both Sections.

 

•  

[*] Cdn. upon grant of the first BASIC PATENT by the United States Patent
Office.

 

•  

[*] Cdn. upon grant of approval to proceed with the first clinical trial of the
PRODUCT in any country in the TERRITORY.

 

•  

[*] Cdn. upon the initiation of the first phase III clinical trial of the
PRODUCT in one of the United States, Japan, the United Kingdom, France or
Germany.

 

•  

[*] Cdn. upon the acceptance of the first new drug application (NDA) to market a
PRODUCT in one of the United States, Japan, the United Kingdom, France or
Germany.

4.5 ALLELIX shall provide DUCKER LTD. with a percentage of SUBLICENSING REVENUE
actually received by ALLELIX, determined having regard to the EXPENDITURES made
before the date ALLELIX receives the SUBLICENSING REVENUE as follows:

 

EXPENDITURE

   Percentage of Sublicensing Revenue

less than [*] Cdn.

   [*]

between [*] and less than [*]

   [*]

between [*] and less than [*]

   [*]

[*] or more

   [*]

4.6 DR. DRUCKER and ALLELIX shall execute on the date of execution of this
Agreement, a sponsored research agreement the “SPONSORED RESEARCH AGREEMENT”)
effective September 1, 1995 regarding further research and development by DR.
DRUCKER.

 

- 6 -



--------------------------------------------------------------------------------

V. Commercialization and Further Research

5.0 Upon execution of this Agreement ALLELIX, on its own or through a
SUB-LICENSEE, shall ensure that reasonable commercial efforts are used, in
relation to PRODUCT, to:

(a) perform in a timely fashion pre-clinical testing and evaluation, which shall
include an assessment of toxicology based on results from both acute and chronic
studies in two different mammalian species, the results of all of which shall be
reported to DRUCKER LTD. as a toxicology report (the “TOXICOLOGY REPORT”)
promptly after results of the final toxicology study are obtained; and

(b) seek governmental approvals required to produce, manufacture, distribute and
market PRODUCT in the TERRITORY, including

1) commencing Phase II clinical trials in a first country in the TERRITORY
within [*] from the date of the TOXICOLOGY REPORT; and

2) commencing Phase III clinical trials in a first country in the TERRITORY
within [*] from the date of the TOXICOLOGY REPORT; and

3) filing a new drug application within [*] of the date on which the Phase III
clinical trial is completed; and

(c) market PRODUCT in those countries within the TERRITORY where governmental
approvals are obtained.

5.1 DRUCKER LTD. shall disclose to ALLELIX, and ALLELIX shall be entitled to use
all information relating to the PRODUCT, including PATENT RIGHTS and all TRADE
SECRETS, to enable ALLELIX or its SUB-LICENSEES to perform its obligations and
enjoy the rights granted under this Agreement. DR. DRUCKER shall continue to
conduct research in accordance with the SPONSORED RESEARCH AGREEMENT.

5.2 All know-how, inventions and all other intellectual property, whether or not
protectable, generated solely by ALLELIX or its employees during the term of
this Agreement and relating to the PRODUCT shall belong solely to ALLELIX but
any PRODUCT derived therefrom shall be subject to the Licensing Consideration
set out in Sections 4.3, 4.4 and 4.5. Determination of inventorship, for this
Section 5.2 and for Sections 5.3 and 5.4, shall be made in accordance with
United States patent law. Allelix shall disclose this intellectual property to
DRUCKER LTD.

 

- 7 -



--------------------------------------------------------------------------------

5.3 All know-how, inventions and all other intellectual property, whether or not
protectable, generated solely by DR. DRUCKER and/or DRUCKER LTD. or by persons
working with DR. DRUCKER in his laboratory, and relating to the PRODUCT shall
belong solely to DR. DRUCKER. DR. DRUCKER shall disclose this intellectual
property to ALLELIX. To the extent that such intellectual property relates to
PRODUCT, such intellectual property shall be within the grant of rights from
DRUCKER LTD. to ALLELIX as set out in Article III of this Agreement, subject to
the agreement assigning rights of original property effected between Dr. Drucker
and The Toronto Hospital and University of Toronto. To the extent such
intellectual property does not relate to PRODUCT and it arises out of the
SPONSORED RESEARCH AGREEMENT, DR. DRUCKER shall first offer in writing to
ALLELIX the terms of an exclusive license to exploit such property. ALLELIX
shall respond to the written offer within thirty (30) days of receiving it. If
ALLELIX rejects the terms of that offer, DR. DRUCKER shall then have the right
to offer those same terms to another person. If DR. DRUCKER proposes any new
terms of an exclusive license to exploit such property, DR. DRUCKER shall first
offer in writing to ALLELIX those new terms and ALLELIX shall respond to those
new terms within ten (10) days of receiving them. If ALLELIX rejects the new
terms, DR. DRUCKER shall then have the right to offer those new terms to another
person.

5.4 All know-how, inventions and all other intellectual property, whether or not
protectable, generated jointly by DR. DRUCKER and by ALLELIX or its employees
and relating to the PRODUCT shall belong jointly to DR. DRUCKER and ALLELIX. DR.
DRUCKER’s share of any jointly owned intellectual property shall, to the extent
such relates to PRODUCT, be within the grant of rights from DRUCKER LTD. to
ALLELIX as set out in Article III of this Agreement, subject to the agreement
assigning rights of original property effected between Dr. Drucker and The
Toronto Hospital and University of Toronto. To the extent such intellectual
property does not relate to PRODUCT, and it arises out of the SPONSORED RESEARCH
AGREEMENT, DR. DRUCKER shall first offer in writing to ALLELIX the terms of an
exclusive license to exploit his rights to such property. ALLELIX shall respond
to the written offer within thirty (30) days of receiving it. If ALLELIX rejects
the terms of that offer, DR. DRUCKER shall then have the right to offer those
same terms to another person. If DR. DRUCKER proposes any new terms of an
exclusive license of his rights to exploit such property, DR. DRUCKER shall
first offer in writing to ALLELIX those new terms and ALLELIX shall respond to
those new terms within ten (10) days of receiving them. If ALLELIX rejects the
new terms, DR. DRUCKER shall then have the right to offer those new terms to
another person.

5.5 DRUCKER LTD., DR. DRUCKER and ALLELIX shall receive and maintain all
disclosures of CONFIDENTIAL INFORMATION in confidence and shall not at any time
disclose any such received information to persons other than their AFFILIATES,
officers, employees and advisers. The disclosure of such information by ALLELIX
to a SUBLICENSEE or prospective SUBLICENSEE who has agreed to keep such
information confidential is permitted by this Agreement. Each party shall take
all reasonable steps to ensure that their respective AFFILIATES, officers,
employees, and advisers maintain the obligations of confidence imposed on
DRUCKER LTD., DR. DRUCKER and ALLELIX.

 

- 8 -



--------------------------------------------------------------------------------

5.6 Before publishing any information relating to the PRODUCT, each party shall
give to the other at least 30 days prior written notice of the proposed
publication and during that 30 days, such first mentioned party shall remove
from the proposed publication all information which the other party considers to
be confidential. If such first mentioned party requires more time to protect the
information contained in the proposed publication, the other party shall
withhold the publication for a further 60 days. Further delays in release of the
proposed publication shall be by mutual written agreement. DR. DRUCKER shall
acknowledge ALLELIX in all publications relating to the PRODUCT. ALLELIX shall
acknowledge DR. DRUCKER in all publications relating to the PRODUCT.

 

VI. Sublicensing and Assignment

6.0 Subject only to DRUCKER LTD.’s written consent which shall not be delayed or
withheld unreasonably having regard to the rights and obligations of ALLELIX
under this Agreement, ALLELIX has the right to sublicense any or all of the
rights granted under this Agreement to any other person. Such sublicenses may,
at ALLELIX’s sole election, be either exclusive or non-exclusive licensees. At
all times ALLELIX shall protect to the fullest extent possible its obligations
to, and the rights of DRUCKER LTD. and DR. DRUCKER as set forth in this
Agreement. ALLELIX contemplates that it may manufacture bulk PRODUCT for supply
to SUB-LICENSEES or assignees of the rights under this Agreement. ALLELIX shall
provide DRUCKER LTD. with a copy of each sublicense agreement, each assignment
of rights agreement and each supply agreement within thirty (30) days of their
execution.

6.1 ALLELIX shall pay to DRUCKER LTD. a share of all SUB-LICENSING REVENUE
received by ALLELIX as set out in Section 4.5.

 

VII. Payments

7.0 Not later than the last day of each September, December, March and June,
ALLELIX shall furnish to DRUCKER LTD. a written statement of all NET SALES,
GROSS SALES and SUBLICENSING REVENUE, if any, due for the quarterly periods
ended the last days of the preceding August, November, February and May,
respectively, and shall pay to DRUCKER LTD. all amounts due to DRUCKER LTD. Such
amounts are due at the dates the statements are due. If no amount is accrued
during any quarterly period, a written statement to that effect shall be
furnished.

 

- 9 -



--------------------------------------------------------------------------------

7.1 Payments provided for in this Agreement, when overdue, shall bear interest
at a rate per annum equal to one percent (1%) in excess of the “Prime Rate”
published by the Canadian Imperial Bank of Commerce as its prime commercial
lending rate of interest (expressed as an annual rate) for loans in Canadian
funds, from the due date until such payment is made.

7.2 If this Agreement is for any reason terminated before all of the payments
herein provided for have been made, ALLELIX shall immediately submit a terminal
report and pay to DRUCKER LTD. any remaining unpaid balance which has accrued
even though the due date as provided in Section 7.0 has not been reached.

 

VIII. Patent Rights and Patent Infringement

8.0 The acquisition and maintenance of PATENT RIGHTS shall be managed by a
patent professional acceptable to the parties who shall be instructed by the
parties to diligently pursue prosecution of the PATENT RIGHTS. It shall be the
responsibility of this patent professional to advise the parties of the status
of the PATENT RIGHTS, and to involve the parties in all portfolio management
decisions. ALLELIX shall pay all fees and expenses of any preparation, filing,
prosecution and maintenance of PATENT RIGHTS. In the event ALLELIX elects not to
file, prosecute or maintain the PATENT RIGHTS in a country, ALLELIX shall have
no rights under the PATENT RIGHTS or under this Agreement in the country so
elected, it shall so advise DRUCKER LTD. on a timely basis so it can pursue such
rights and DRUCKER LTD. shall have the exclusive right to file, prosecute,
maintain, and exploit the PATENT RIGHTS in that country at its expense.

8.1 Each party shall be entitled to receive for comment copies of all patent
applications relating to the PATENT RIGHTS and correspondence, including status
reports, relating to the prosecution, maintenance, issue, re-issue,
re-examination or division of these patent applications.

8.2 If any of ALLELIX, DRUCKER LTD. or DR. DRUCKER is sued by a third party for
patent infringement because of its exercise of the license granted herein,
ALLELIX shall defend the suit at its own expense, but DRUCKER LTD. and DR.
DRUCKER shall cooperate to the fullest, at ALLELIX’s expense, in the conduct of
the defense. If the parties to the suit reach a tentative settlement, DRUCKER
LTD., acting reasonably, must consent to same.

8.3 In the event that any infringement of any of the PATENT RIGHTS comes to the
attention of either party hereto, such party shall promptly notify the other
party thereof. At DRUCKER LTD.’s request, ALLELIX shall, if it is commercially
reasonable to do so, undertake an infringement suit that is reasonably required
and in the best interest of both parties. In the event that ALLELIX undertakes
such suit, it shall do so at its own expense in the name of DRUCKER LTD. or
ALLELIX or both. In such event, DRUCKER LTD. and DR. DRUCKER shall

 

- 10 -



--------------------------------------------------------------------------------

cooperate fully with ALLELIX, at ALLELIX’s expense. ALLELIX shall not settle any
such suit without obtaining the consent of DRUCKER LTD., such consent not to be
unreasonably withheld. Any recovery obtained by ALLELIX as the result of such
proceeding, by settlement or otherwise, shall be applied for the following
purposes and in the following order: (1) against legal and other expenses of the
suit, (2) against liabilities of ALLELIX, DRUCKER LTD. or DR. DRUCKER resulting
from the suit, and (3) to DRUCKER LTD. in accordance with Section 4.5.

 

IX. Representations and Warranties

9.0 DRUCKER LTD. and DR. DRUCKER represent and warrant to their knowledge:

 

•  

that DR. DRUCKER is the sole inventor of the inventions described and claimed in
the United States patent application filed April 14, 1995 constituting part of
the BASIC PATENTS and he has assigned such invention to DRUCKER LTD.

 

•  

that neither of them has entered into any agreement, whether in writing or
verbally, with any other person that is inconsistent with the terms of this
Agreement.

 

•  

that the University of Toronto, The Toronto Hospital and the agencies which have
funded the inventions described and claimed in the BASIC PATENTS have no
ownership rights to the BASIC PATENTS except as have been provided for.

9.1 None of DRUCKER LTD., DR. DRUCKER, the University of Toronto and The Toronto
Hospital shall have any liability whatsoever to ALLELIX or any other person for
or on account of any injury, loss, or damage, or any kind of nature, sustained
by, or any damage assessed or asserted against, or any other liability incurred
by or imposed upon ALLELIX or any other person, arising out of or in connection
with or resulting from (1) the manufacture, use, or sale of any PRODUCT; or
(2) any advertising or other promotional activities with respect to any of the
foregoing, and ALLELIX shall hold DRUCKER LTD., DR. DRUCKER, the University of
Toronto and The Toronto Hospital harmless and indemnify them if any one of them
is held liable.

9.2 ALLELIX, at its own expense and at all times during the term of this
Agreement, will carry and maintain in full force and effect comprehensive
general liability insurance, including product liability provisions, in a form
and with a carrier acceptable in the pharmaceutical industry. The limits of such
policy shall be sufficient at all times for ALLELIX’s then current activities
under this Agreement, and customary for ALLELIX’s business within the industry.
The University of Toronto, The Toronto Hospital, DRUCKER LTD., and DR. DRUCKER
shall be named as additional insureds on such insurance and the carrier shall
agree not to cancel same without providing 60 days prior written notice of
cancellation.

 

- 11 -



--------------------------------------------------------------------------------

X. Termination

10.0 This Agreement shall continue in effect until terminated pursuant to one of
Sections 10.1 to 10.3 inclusive.

10.1 (a) ALLELIX may terminate this Agreement at any time upon sixty (60) days
written notice in advance to DRUCKER LTD.

(b) Upon termination of this Agreement by ALLELIX pursuant to Section 10.1 (a),
or by DR. DRUCKER or DRUCKER LTD. pursuant to Section 10.2(a) or 10.3, all
rights to, know- how, inventions, patents and all other intellectual property
relating to the PRODUCT, whether then owned by ALLELIX or by ALLELIX and DR.
DRUCKER, shall belong solely to DRUCKER LTD. and ALLELIX shall take all
reasonable steps to assign title to this know-how, inventions, patents and other
intellectual property to DRUCKER LTD.

10.2 (a) If ALLELIX defaults in any of its material obligations under this
Agreement and such default is not remedied within thirty (30) days of the date
of written notice of default from DRUCKER LTD. to ALLELIX, DRUCKER LTD. may
terminate this Agreement by sending written notice to ALLELIX. This termination
shall be effective thirty (30) days after written notice.

(b) If DR. DRUCKER or DRUCKER LTD. defaults in any of its material obligations
under this Agreement and such default is not remedied within thirty (30) days of
the date of written notice of default from ALLELIX to DRUCKER LTD. or to DR.
DRUCKER, ALLELIX may terminate this Agreement by sending written notice to
DRUCKER LTD. and to DR. DRUCKER. This termination shall be effective thirty
(30) days after written notice.

10.3 If either ALLELIX or DRUCKER LTD. is adjudged bankrupt, or become
insolvent, makes an assignment for the benefit of creditors, or is placed in the
hands of a receiver or a trustee in bankruptcy, the other party may terminate
this Agreement by giving sixty (60) days’ notice by registered mail to the other
party, specifying the basis for termination. If within sixty (60) days after the
receipt of such notice, the party receiving notice remedies the condition
forming the basis for termination, such notice shall cease to be operative, and
this Agreement shall continue in full force. Either party may within sixty
(60) days of the notice of termination dispute the allegation of insolvency and
if so the termination shall not be effective until the dispute is resolved
finally in accordance with the terms of this Agreement in the terminating
party’s favour. If DRUCKER LTD. terminates this Agreement because ALLELIX has
been adjudged bankrupt, has become insolvent, has made an assignment for the
benefit of its creditors, or has been placed in the hands of a receiver or
trustee in bankruptcy, DRUCKER LTD. shall enter into agreements with any
sublicensees of ALLELIX to grant these sublicenses granted by ALLELIX under any
sublicense agreement.

 

- 12 -



--------------------------------------------------------------------------------

10.4 This Section and the following rights and obligations shall survive any
termination of this Agreement to the degree necessary to permit their complete
fulfilment or discharge:

 

  (a) ALLELIX’s obligation to supply a terminal report as specified in
Section 7.2 of this Agreement.

 

  (b) DRUCKER LTD.’s right to receive or recover and ALLELIX’s obligation to pay
amounts accrued at the date of termination under Article IV of this Agreement.

 

  (c) ALLELIX’s obligation to maintain records and make them available under
Section 11.0 of this Agreement.

 

  (d) The covenants, representations, warranties and indemnities under
Section 8.2 and Article IX of this Agreement.

 

  (e) The obligations of confidentiality as provided in Sections 5.5 and 5.6 of
this Agreement.

 

  (f) DR. DRUCKER’s obligation to enter into agreements with Sublicensees under
Section 10.3 of this Agreement.

 

  (g) ALLELIX’s obligations under Section 10.1(b) of this Agreement.

10.5 On termination of this Agreement pursuant to any one of Sections 10.1(a),
10.2(a) or 10.3, neither ALLELIX or its Affiliates shall, directly or
indirectly, develop, make, have made, use, sell, have sold or otherwise dispose
of PRODUCT for a term of 15 years from the date of termination of this Agreement
anywhere in the Territory.

10.6 ALLELIX acknowledges and agrees that the agreements and covenants in
Section 10.5 are essential to protect the business and goodwill of DRUCKER LTD.
and that a breach by ALLELIX of the covenants in Section 10.5 hereof could
result in irreparable loss to DRUCKER LTD. which could not be adequately
compensated for in damages and that DRUCKER LTD. may have no adequate remedy at
law if ALLELIX breaches such provisions. Consequently, if ALLELIX breaches any
of such provisions, DRUCKER LTD. shall have in addition to and not in lieu of,
any other rights and remedies available to it under any law or in equity, the
right to obtain injunctive relief to restrain any breach or threatened breach
thereof and to have such provisions specifically enforced by any court of
competent jurisdiction.

 

- 13 -



--------------------------------------------------------------------------------

10.7 The parties acknowledge that the provisions of Section 10.5 hereof (the
“Restrictive Covenants”) are reasonable and valid in geographic and temporal
scope and all other respects. If any court of competent jurisdiction determines
that any of the Restrictive Covenants or any part thereof, is or are invalid or
unenforceable, the remainder of the Restrictive Covenants shall not thereby be
affected and shall be given full affect, without regard to invalid portions. If
any court of competent jurisdiction determines that any of the Restrictive
Covenants or any part thereof is unenforceable because of the duration or
geographic scope of such provision, such court shall have the power to reduce
the duration or scope of such provision, as the case may be, and, in its reduced
form, such provision shall then be enforceable. ALLELIX acknowledges that
DRUCKER LTD.’s business is world wide and that the pharmaceutical business is
world wide and that the geographic scope of the covenants contained herein is
reasonable.

 

XI. Records

11.0 ALLELIX shall keep accurate records relating to all matters relevant to
this Agreement (including payments due hereunder) and shall permit DRUCKER LTD.
or its duly authorized independent accountant to inspect all such records and to
make copies of or extracts from such records during regular business hours and
on reasonable notice throughout the term of this Agreement and for a period of
three (3) years thereafter. If any such inspection discloses any underpayment of
SUBLICENSING REVENUE, ALLELIX shall promptly pay to DRUCKER LTD. the amount of
any shortfall at the rate determined in accordance with Section 7.1 hereof from
the date such payment was due until the date that ALLELIX pays this shortfall to
DRUCKER LTD.

 

XII. Assignability

12.0 Subject to Article VI, ALLELIX shall have the right to assign this
Agreement together with all rights and obligations herein to any other person.
This Agreement is not assignable by DRUCKER LTD. without the prior written
consent of ALLELIX, such consent not to be unreasonably withheld or delayed,
except that DRUCKER LTD. may assign the Agreement to DR. DRUCKER or an AFFILIATE
without consent.

 

XIII. Severability

13.0 The parties agree that if any part, term, or provision of this Agreement
shall be found illegal or in conflict with any valid controlling law, the
validity of the remaining provisions shall not be affected thereby.

 

- 14 -



--------------------------------------------------------------------------------

XIV. Use of Licensor’s Name

14.0 In publicising anything made, used, or sold under this Agreement, ALLELIX
agrees:

 

  (a) to give recognition where practicable to DR. DRUCKER; and

 

  (b) to obtain prior written approval from DRUCKER LTD., DR. DRUCKER, The
Toronto Hospital and the University of Toronto before using any of their names
in any publications.

 

XV. Waiver, Integration, Alteration

15.0 The waiver of a breach hereunder may be effected only by a written document
signed by the waiving party and shall not constitute a waiver of any other
breach.

15.1 This Agreement represents the entire understanding between the parties, and
supersedes all other agreements, express or implied, between the parties
concerning PATENT RIGHTS.

15.2 A provision of this Agreement may be altered only by a written document
signed by the parties, except as provided in Article XIII or Section 10.7.

 

XVI. Dispute Resolution

16.0 If the parries are unable to resolve any dispute arising under this
Agreement, such matter shall be determined by arbitration to be held in Toronto,
Ontario, in accordance with the then prevailing rules for commercial arbitration
of the Arbitration Act of Ontario (AAO). Unless the parties agree to the
appointment of a single arbitrator, the matter of differences shall be referred
to three (3) arbitrators, one to be appointed by each party, and a third being
nominated by the two so selected by the parties, or if they cannot agree on a
third, by an appointment in a manner specified in the AAO rules. In the event
that either party shall not have appointed its arbitrator within one (1) month
after receiving notice of commencement of arbitration proceedings, such
arbitrator shall be appointed in a manner specified in the AAO rules. The
determination resulting from such arbitration shall be final and binding on both
parties.

 

XVII. Applicable Law

17.0 This Agreement shall be construed in accordance with the substantive laws
of the Province of Ontario and applicable laws of Canada.

 

- 15 -



--------------------------------------------------------------------------------

XVIII. Notices Under the Agreement

18.0 All written communications and notices between the parties shall be
delivered or sent by prepaid mail, registered mail or facsimile transmission to
the attention of the party at the addresses first written above, or any other
addresses of which either party shall notify the other party in writing. Notices
sent by prepaid or registered mail shall be effective on the date delivered and
notices sent by facsimile shall be effective on the date transmitted.

 

XIX. Extended Meaning

 

19.0 The use of the singular in this Agreement shall include the plural and vice
versa.

 

XX. Force Majeure

20.0 If an event beyond the control of either of the parties to this Agreement
prevents a party from performing its obligations under this Agreement for the
duration of the event, then such party shall not be in breach of this Agreement
while such event is ongoing. An event beyond a party’s control includes a
strike, labour dispute, action of a government and an act of God.

 

XXI. Currency

21.0 All amounts due under this Agreement shall be paid in Canadian currency and
shall be calculated into Canadian currency using the exchange rate published in
the Wall Street Journal on the date that the payment is due.

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have caused this Agreement to be executed by
their duly authorized officers on the respective dates and at the respective
places hereinafter set forth.

For the Licensee

 

Allelix Biopharmaceuticals Inc.

/s/ Graham Strachan

By:   Graham Strachan Title:   President and Chief Executive Officer At:  
Mississauga, Ontario

 

1149336 ONTARIO INC.

/s/ Daniel J. Drucker

By:   Daniel J. Drucker, M.D. Title:   President At:   Toronto, Ontario

 

Acknowledged and Accepted by:

/s/ Daniel J. Drucker

Daniel J. Drucker, M.D.

 

Acknowledged and Accepted by the University of Toronto

/s/ Peter B. Munsche

By:   Peter B. Munsche Title:   Assistant Vice - President

At:

 

Technology Transfer

University of Toronto

Toronto, Ontario

 

Acknowledged and Accepted by The Toronto Hospital

/s/ Donald S. Layne

By:   Donald S. Layne, PH.D. Title:   Senior Vice President, Research At:   The
Toronto Hospital

 

- 17 -